Case 2:19-bk-50840            Doc 1   Filed 02/15/19 Entered 02/15/19 09:55:39                   Desc Main
                                      Document      Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

IN RE:             Emily Looker                  :                 Case No. 16-54871
                          Debtor                 :                 Chapter 13
                                                 :
                                                 :                 Judge Preston


         NOTICE TO CONVERT JOINT DEBTOR’S CHAPTER 13 CASE TO CHAPTER 7

         Comes now debtor Emily Looker, by and through counsel, pursuant to 11 U.S.C. § 706(a), and

hereby move to convert the Joint Debtor (Debtor Wife) in the above-captioned case to a case under

chapter 7 of the Bankruptcy Code. The Joint Debtor is entitled to convert her case because:

1. This case, filed on July 27, 2016, as a Chapter 13 and has not been previously converted under

sections 1112 or 1307 of the bankruptcy code.

2. Debtor is getting a divorce from her spouse and is now eligible for a chapter 7 bankruptcy.


                                                          /s/ Claire R. Fried
                                                          Claire R. Fried 0070650
                                                          86 N. Mulberry Street
                                                          Chillicothe, OH 45601
                                                          740-773-9000
                                                          740-773-9001 Fax
                                                          Melinda@clairecanhelp.com


                                          Certificate of Service

        The undersigned certifies that a true and accurate copy was served upon the following by ECF or
regular U. S. Mail this 14th day of February 2019:

The following at the email address registered with ECF:

Frank M Pees, Chapter 13 Trustee
US Trustee

Regular US Mail:

The Attached Mailing Matrix

                                                          /s/Claire R Fried
                                                          Claire R Fried (0070650)
Case 2:19-bk-50840   Doc 1   Filed 02/15/19 Entered 02/15/19 09:55:39   Desc Main
                             Document      Page 2 of 4
Case 2:19-bk-50840   Doc 1   Filed 02/15/19 Entered 02/15/19 09:55:39   Desc Main
                             Document      Page 3 of 4
Case 2:19-bk-50840   Doc 1   Filed 02/15/19 Entered 02/15/19 09:55:39   Desc Main
                             Document      Page 4 of 4
